Citation Nr: 1101245	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

3.  Entitlement to service connection for malignant melanoma.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran had noise exposure and Agent Orange exposure 
during service.

2.  The preponderance of the evidence is against a finding that 
bilateral hearing loss disability had its onset in service, 
manifested to a compensable degree within one year following 
service discharge, or is otherwise due to service.

3.  Chronic peripheral neuropathy is not a presumptive disease 
related to Agent Orange exposure.

4.  The preponderance of the evidence is against a finding that 
peripheral neuropathy of the lower extremities is attributable to 
service, to include Agent Orange exposure.

5.  There is no competent evidence of a current diagnosis of a 
malignant melanoma 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and bilateral sensorineural hearing loss 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2010). 

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

3.  Malignant melanoma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in April 2008.  The letter predated the January 
2009 rating decision on appeal.  See id.  The VCAA letter 
notified the Veteran of what information and evidence is needed 
to substantiate his claim of service connection, what information 
and evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the evidence necessary 
to establish a disability rating and effective date.  Id.; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing presumption of prejudice on any notice deficiency and 
clarifying that burden of showing an error is harmful or 
prejudicial normally falls upon the party attacking agency's 
determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance 
provisions of the VCAA.  For example, VA obtained private medical 
records identified by the Veteran and the Veteran submitted 
private medical records (which were already in the claims file).  
VA also obtained VA medical records.  VA had obtained the service 
treatment records back in 1968.  Additionally, VA provided the 
Veteran with examinations in connection with the three claims for 
service connection.

The Board notes that when the Veteran was examined in July 2008 
in connection with his claim for service connection for 
peripheral neuropathy of the lower extremities, the examiner 
diagnosed peripheral neuropathy of both lower extremities stating 
the etiology was "unclear."  She stated the following, in part:

According to the patient, the EMG 
[(electromyography)] showed peripheral neuropathy 
of both lower extremities; however, according to 
the patient[,] Dr. Rao was not able to find the 
exact cause of neuropathy on this patient.  The 
patient has no diabetes mellitus. . . .  It is 
requested to have copies of Dr. Rao's EMG 
reports.  The patient will bring copies of the 
EMG reports and Dr. Rao's neurological reports on 
July 21st here.  The test results will be 
screened and reevaluated at that time. . . .

As promised, the Veteran submitted the July 2007 EMG results (the 
Board notes they were already in the claims file at that time).  
See private medical records from Dr. Rao, received in January 
2008.  The test results were not provided to the VA examiner who 
examined the Veteran in July 2008.  The Board does not find that 
the claim needs to be remanded for the examiner to review the EMG 
reports, which reasons are explained below.

First, the peripheral neuropathy contemplated by the regulation 
is not the peripheral neuropathy the Veteran currently has.  For 
example, the regulation states that the definition of acute and 
subacute peripheral neuropathy is "transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  38 C.F.R. § 3.309(e), Note 2 (2010) (emphasis added).  
The Veteran has stated that the peripheral neuropathy did not 
appear until 2007-more than 40 years after the Veteran was 
exposed to an herbicide agent.  (The Veteran served in Vietnam in 
1965 an thus is presumed to have been exposed to an herbicide 
agent.)  The Veteran has specifically stated that the onset of 
the peripheral neuropathy was in 2007 and has made no allegation 
of it having occurred while he was in Vietnam, soon after he left 
Vietnam, or soon after he was discharged from service.  Thus, his 
own statements do not provide a basis to find that the peripheral 
neuropathy is associated with Agent Orange exposure on a 
presumptive basis.

Second, the Secretary of VA has specifically determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); 
Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  Again, the 
peripheral neuropathy the Veteran has now is not the type that is 
contemplated by the presumption.  Thus, service connection cannot 
be awarded on a presumptive basis.

As will be discussed below in more detail, the Board is aware 
that service connection for peripheral neuropathy of the lower 
extremities can be awarded on a direct basis.  However, the 
Veteran has not attempted to allege peripheral neuropathy during 
service or soon after service discharge.  His statements are that 
he developed peripheral neuropathy in 2007-more than 40 years 
following service discharge.  For the above reasons, the Board 
finds that a remand to have the examiner review the EMG report is 
not necessary.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the Veteran's claims and that, under the circumstances of this 
case, VA has satisfied its duty to assist the Veteran.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions and the VA and private 
medical records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as sensorineural hearing loss, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a certain listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.305(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 
166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  
All the presumptive cancers may be presumed to have been incurred 
during active military service as a result of exposure to Agent 
Orange, if manifest to a degree of 10 percent or more at any time 
subsequent to exposure to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii) (2010).

The regulation clarifies what the definition of acute and 
subacute peripheral neuropathy is, which is as follows: 
"transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); 
Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for disability due 
to Agent Orange exposure with proof of direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the 
presumption is not the sole method by which an applicant may show 
causation, and thereby establish service connection.  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

After carefully reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss disability, 
peripheral neuropathy of the lower extremities, and malignant 
melanoma.  The Board will address each issue separately.  

A.  Bilateral hearing loss

The Veteran has not alleged that he had hearing loss in service.  
Rather, he alleges that the noise exposure he had while in 
Vietnam has caused his current bilateral hearing loss disability.

The Board concedes that the Veteran had in-service noise 
exposure.   He served in Vietnam, and he was awarded the Combat 
Infantryman Badge.  His allegation that he served in an adverse 
acoustic environment is consistent with the circumstances of his 
combat service in Vietnam.  The evidence also shows that he has 
current bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385 (2010).  Nevertheless, the preponderance of the evidence 
is against finding a nexus between the post service hearing loss 
and service.  

The Veteran underwent both a VA ear disease examination and a VA 
audiological evaluation in July 2008.  In the VA ear disease 
examination, the physician stated that the service treatment 
records showed normal hearing at separation.  He noted the 
Veteran had complained of pain in the ear and crackling during 
service.  However, he stated that after reviewing the 
examination, the history, and the claims file with no 
documentation of hearing loss during service, he felt that the 
veteran's bilateral sensorineural hearing loss was less likely 
than not due to his military service.  In the VA audiological 
evaluation, the audiologist stated that the Veteran's hearing 
loss was not caused by or a result of noise exposure in service.  
She acknowledged the Veteran was exposed to noise while in 
Vietnam, but noted that at discharge, the Veteran had normal 
hearing bilaterally.  Thus, both medical professionals determined 
that the current hearing loss disability was not related to the 
in-service noise exposure.  There is no competent evidence to 
refute these determinations.

The Board is aware that the Veteran has alleged that his hearing 
loss must be associated with his in-service noise exposure 
because he had no other noise exposure after his service both 
occupationally and recreationally.  Again, the Veteran is not 
alleging he had hearing loss during service or soon after 
service.  To the extent that he is competent to make that 
assertion (that his current hearing loss is attributable to in-
service noise exposure), the Board finds that his opinion is 
outweighed by the July 2008 opinions by the physician and 
audiologist, both of whom explained why they reached the opinion 
they did.  

The Board notes that conceding noise exposure in service is not 
the same as finding that the Veteran had hearing loss in service 
or that his hearing loss is due to the in-service noise exposure.  
Additionally, the lack of any evidence of bilateral hearing loss 
for more than 40 years is evidence against the claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  There is no competent 
evidence of a compensably disabling sensorineural hearing loss 
within one year following discharge from active duty.

For the above reasons, the Board concludes the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss disability, and service connection is 
denied.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 55. 

B.  Peripheral neuropathy of the lower extremities

The Veteran states he developed peripheral neuropathy in his 
lower extremities in 2007, which he believes is attributable to 
Agent Orange exposure.  He has not attempted to allege that he 
had any peripheral neuropathy while in service or soon after his 
exposure to Agent Orange while stationed in Vietnam.

As stated above, for peripheral neuropathy to be associated with 
Agent Orange, it must have been manifested within weeks or months 
after exposure.  The record shows the Veteran was stationed in 
Vietnam in 1965.  Again, the Veteran does not allege peripheral 
neuropathy until 2007-more than 40 years following his exposure 
to Agent Orange.  Thus, although peripheral neuropathy is one of 
the enumerated diseases listed in 38 C.F.R. § 3.309(e), the 
manifestations of the Veteran's diagnosis of peripheral 
neuropathy are not those which are contemplated by the 
regulation.  Additionally, the Secretary has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
Therefore, service connection for peripheral neuropathy of the 
lower extremities cannot be awarded on a presumptive basis.  

As to a direct basis, no medical professional has attributed the 
diagnosis of peripheral neuropathy to the Veteran's Agent Orange 
exposure in Vietnam.  Both VA and the Veteran's private physician 
have stated that the etiology is unknown.  Besides the July 2008 
VA examiner stating that the etiology was "unclear," a VA 
examiner in June 2008 indicated that the peripheral neuropathy 
was "idiopathic," which means an unknown cause.  The first 
showing of peripheral neuropathy in the lower extremities was in 
2007, which is more than 40 years following service discharge.  
See Maxson, 12 Vet. App. 453.  In other words, there is no 
evidence of peripheral neuropathy manifesting to a compensable 
degree within one year following service discharge.

Although the Veteran has asserted he believes his current 
diagnosis of peripheral neuropathy is related to Agent Orange 
exposure, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion regarding 
matters involving medical diagnoses or medical etiology.  The 
Veteran's own statements do not provide a basis to find that 
there was in-service peripheral neuropathy or a continuity of 
symptomatology soon after service.

The Board notes that it is aware that in the Veteran's notice of 
disagreement, he alleged that the peripheral neuropathy may also 
be due to his service-connected status post radical prostatectomy 
for prostate cancer (a disability for which he is service 
connected).  Of record are the private medical records pertaining 
to the prostatectomy, which occurred in March 2000, and the 
records dated after the prostatectomy until approximately 2003.  
Additionally, the Veteran underwent a VA genitourinary 
examination in July 2008.  In none of these records is there any 
documentation or allegation by either the medical professional or 
the Veteran that the Veteran had peripheral neuropathy in the 
lower extremities associated with the prostatectomy.  The Board 
finds that such relationship is not credible enough for the Board 
to remand for a medical opinion, as the Veteran has not brought 
forth any credible and rational evidence to substantiate such a 
relationship.

For the above reasons, the Board concludes the preponderance of 
the evidence is against the claim for service connection for 
peripheral neuropathy of the lower extremities, to include as 
being the result of Agent Orange exposure and the service-
connected status post prostatectomy, and service connection is 
denied.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 55. 

C.  Malignant melanoma

The Veteran states that he had a malignant melanoma that was 
removed in 1983 from his torso, which he believes is the result 
of sun exposure while he was in Vietnam.  He has not alleged that 
he had such disease process while in service, but rather that the 
sun exposure he had while in Vietnam was what caused the 
subsequent development (in the 1980s) of the malignant melanoma.

Since the Veteran submitted his claim for service connection for 
malignant melanoma, he has had no diagnosis of such disease 
process (this disability is separate from his adenocarcinoma of 
the prostate for which service connection has been awarded) 
during the appeal process.  This finding is based upon both 
evidence (the lack of evidence of a current diagnosis) and the 
Veteran's own statements that he had not had a recurrence of the 
malignant melanoma since he had the prior one removed back in the 
1980s.  Thus, there is no competent evidence since the claim was 
filed in January 2008 showing that the Veteran has a current 
diagnosis of malignant melanoma.  McLain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that the requirement that a claimant 
have a current disability before service connection may be 
awarded for that disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if no disability 
is present at the time of the claim's adjudication).  
Accordingly, there is no current disability.

The Veteran has a residual scar from the removal of the malignant 
melanoma in the 1980s; however, there are two reasons service 
connection cannot be awarded for the residual scar.  One, no 
medical professional has attributed the post-service diagnosis of 
malignant melanoma to the sun exposure the Veteran had during 
service.  The Veteran himself is not competent to allege that the 
malignant melanoma is due to sun exposure in service.  Two, and 
more importantly, an examiner physically examined the scar and 
stated that there was no functional impairment associated with 
the removal of the malignant melanoma.  See June 2008 VA skin 
examination report.  This second reason further supports the 
above finding that the Veteran has not provided any competent 
evidence of a current disability relating to a malignant 
melanoma.  

Therefore, the claim of entitlement to service connection for 
malignant melanoma is denied because of the lack of any competent 
evidence of a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (service connection may not be 
granted unless a current disability exists).  As noted above, the 
Veteran has not provided sufficient lay statements to establish a 
current disability.

For the above reasons, the Board concludes the preponderance of 
the evidence is against the claim for service connection for 
malignant melanoma, and service connection is denied.  
38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for peripheral neuropathy of 
the lower extremities is denied.

Entitlement to service connection for malignant melanoma is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


